Ferguson, Judge
(concurring in the result) :
I concur in the result.
I concur in that portion of the opinion which provides for setting aside the accused’s conviction of the charge and specification alleging larceny of a money order, on the ground that the offense was not “service connected” and was triable in the local civilian courts. O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969); United States v Borys, 18 USCMA 547, 40 CMR 259. However, I concur only in the result with reference to the president’s inquiry into the accused’s pleas of guilty for the reasons set forth in my dissent in United States v Care, 18 USCMA 53.5, 40 CMR 247.